Citation Nr: 1214092	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  05-27 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a heart disorder, to include cardiomyopathy (non-ischemic type) with tachycardia.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Esq.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from August 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

In October 2004, the Veteran filed his claims of entitlement to service connection for bilateral hearing loss and a heart disability.  The aforementioned December 2004 rating decision denied both of these claims.  The Veteran submitted a notice of disagreement with this determination in January 2005, and timely perfected his appeal in August 2005.

The Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his August 2005 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

In November 2008, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and a heart disability.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims.  The Court issued a February 2010 Order vacating the November 2008 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

In accordance with this JMR, the Board remanded the Veteran's claims for additional evidentiary development in September 2010.  Pursuant to that development, a November 2011 rating decision granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable disability rating.  As such, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board again notes that the issue of entitlement to service connection for tinnitus has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from a heart disorder, to include cardiomyopathy (non-ischemic type) with tachycardia, that is the result of a disease or injury incurred in active duty service, or that it manifested to a compensable degree within the first post-service year


CONCLUSION OF LAW

A heart disorder, to include cardiomyopathy (non-ischemic type) with tachycardia, was not incurred in or aggravated by active duty service, nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, letters dated in October 2004 and November 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  An October 2010 notice letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in October 2010, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and an additional supplemental statement of the case was provided to the Veteran in November 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board has also reviewed the Veteran's Virtual VA file, a highly secured electronic repository used to store and review every document involved in the claims process.  No additional records were found in the Virtual VA file that were not already associated with the Veteran's physical claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  In fact, in a February 2012 statement, the Veteran indicated that he had no further evidence to submit in support of his claim.  See Veteran's Statement, February 23, 2012.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA heart examination in December 2010, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) provided the Veteran with notice of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and scheduled him for a VA heart examination, which he attended.  The AMC later issued a supplemental statement of the case in November 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a heart disorder that is the result of a disease or injury incurred in active duty service.  Specifically, the Veteran claims that the chest pains he experienced while in service were a precursor to his currently diagnosed disorder.  

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases (to include organic heart disease) may be presumed to have been incurred or aggravated in service if manifested within a specified period of time (one year for organic heart disease) after discharge from active duty.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Certain listed chronic diseases (to which list ischemic heart disease was recently added) associated with exposure to certain herbicide agents (Agent Orange) may be service connected on a presumptive basis as due to exposure to such herbicides.  If a Veteran serviced in Vietnam during the Vietnam Era, such Veteran is presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Analysis

The medical evidence of record clearly establishes that the Veteran suffers from cardiomyopathy (non-ischemic type) with tachycardia.  See, e.g., VA Heart Examination Report, December 21, 2010.  Thus, element (1) under Shedden, current disability, has been satisfied.  See Shedden, supra.


Review of the Veteran's service treatment records (STRs) reveals that upon entry into active duty service, clinical examination of the Veteran's heart was considered normal.  Further, the Veteran himself indicated that he did not suffer from heart trouble, did not experience pain or pressure in the chest, or palpitation or pounding of the heart.  See Standard Forms (SFs) 88 & 89, Service Entrance Examination Reports, February 25, 1971.  In October 1971, the Veteran complained of difficulty breathing and dizziness upon mild exertion, which was usually relieved by resting.  See STR, October 20, 1971.  Several days later, the Veteran was seen again, noting the same complaints but that his difficulty breathing had increased in severity.  It was noted that the Veteran had smoked approximately one-half to one pack of cigarettes per day for the prior three to four years, but that he had quit smoking approximately four weeks prior to seeking treatment for difficulty breathing.  See STR, October 26, 1971.  

In November 1971, the Veteran was again seen with complaints of shortness of breath, diffuse non-specific chest pain on exertion, trouble sleeping, and nervousness.  Physical examination of the chest was clear and it was noted that the Veteran's chest moved symmetrically.  The examiner's impression was psychomotor physiological reaction.  See STR, November 3, 1971.  The Veteran was seen in December 1971, and the same diagnoses were rendered.  The Veteran was subsequently referred for a psychiatric evaluation.  See STR, December 6, 1971.  The undated psychiatric evaluation noted the Veteran's complaints of financial, health, and marital problems.  The Veteran indicated that his main concern was his wife's health.  His history of complaints of chest pain was noted.  The examiner noted that the Veteran's physical examination was normal, but that an echocardiogram and X-ray would be ordered.  Upon mental status examination, it was noted that the 18 year old Veteran appeared rather "nervous" in nature and possibly over-concerned with his health.  There was no evidence of psychosis, neurosis, or major mood disturbance.  The examiner's impression was that it was possible that the Veteran was suffering from psychosomatic illness, but that this could not be determined until the aforementioned tests were completed.  See STR, Psychiatric Evaluation, undated.


Shortly thereafter, a chest x-ray was performed, which was normal.  See STR, December 20, 1971.  A subsequent electrocardiogram (ECG) was also normal.  See STR, December 22, 1971.  Upon separation examination, the Veteran's heart was noted as normal.  See SF 88, Service Separation Examination Report, February 16, 1972.

The Board notes that the Veteran did not receive a diagnosis of a heart disorder during his time in active duty service.  However, it is clear that he sought treatment for continuous chest pain from October 1971 through December 1971.  Affording the Veteran the full benefit of the doubt, the Board will concede that he did suffer from a disease or injury in active duty service, satisfying element (2) under Shedden.  See Shedden, supra.

As noted above, certain chronic diseases (to include organic heart disease) may be presumed to have been incurred or aggravated in service if manifested within a specified period of time (one year for organic heart disease) after discharge from active duty.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Here, the Veteran did not receive a diagnosis of any heart disorder within one year of his discharge from active duty service, and thus the aforementioned presumption is not for application.

Additionally, while the Board is aware that certain listed chronic diseases (to which list ischemic heart disease was recently added) associated with exposure to certain herbicide agents (Agent Orange) may be service connected on a presumptive basis as due to exposure to such herbicides.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Although the Veteran did serve during the Vietnam era, he did not serve in-country in the Republic of Vietnam nor does he have a current diagnosis of ischemic heart disease, and thus the aforementioned presumption is not for application.

The first medical record associated with the Veteran's claims file is dated in 2001.  At that time, the Veteran was afforded a general VA examination in conjunction with his claim for nonservice-connected pension.  During the examination, the Veteran listed a number of physical complaints, but notably, did not complain of shortness of breath or chest pain.  In fact, he specifically denied having any respiratory symptoms, such as asthma, wheezing, or coughing.  The Veteran's social history included smoking one and a half packs of cigarettes per day since age 12.  He reported alcohol consumption of two to three beers per night in order to help his appetite and improve his sleeping.  It was noted that in the past he had undergone treatment related to a Driving Under the Influence arrest.  At the time of the examination, the Veteran stated that he did not feel he had any problem with alcohol and could "stop anytime" he wanted to.  Upon physical examination, it was noted that the Veteran's heart had a regular rate and rhythm, no murmurs, gallops, clicks, or rubs.  The associated ECG revealed sinus tachycardia at 112 beats per minute (BPM) and noted that the Veteran had been smoking.  See VA General Examination Report, October 4, 2001.  

Although the Board is aware of the Veteran's diagnosis of sinus tachycardia during his October 2001 VA examination, there is no indication that he also suffered from or was diagnosed with a heart disorder at that time.  

The first documented medical evidence of complaints associated with the Veteran's heart were in June 2003, when he sought treatment at the Memphis VA Medical Center (VAMC) for a cardiology consultation.  At that time, he reported that "[m]y heart feels like it is stopping - just for a second."  He indicated that he had experienced this feeling for "a while", but it had increased over the past two to three months.  He stated that he had this feeling daily with associated dizziness.  He denied chest pain, palpitations, syncope, sweat, falls, orthopnea, lower extremity edema, and nocturia.  His activities of daily living (ADLs) were limited by shortness of breath, leg weakness when rushing around and climbing steps.  The Veteran denied experiencing any problems walking at a regular pace.  The examiner diagnosed with Veteran with arrhythmia, smoking addiction, and alcohol use.  He was prescribed a Holter monitor for 48 hours to rule out arrhythmia.  See VAMC Treatment Record, June 30, 2003.

The Veteran was seen again at the VAMC in July 2003, for a Holter examination following the 48 hour monitoring period.  The minimum heart rate was 44 BPM, the average heart rate was 73 BPM, and the maximum heart rate was 125 BPM.  There was a normal sinus rhythm throughout the monitoring period, with normal interventricular conduction.  There were rare uni-focal premature ventricular contractions (PVCs), occurring at an average rate of 20 per hour.  There were rare coupled PVCs occurring at an average rate of less than one per hour.  There were no Bigeminal PVC cycles.  There were no episodes of ventricular tachycardia.  There were frequent uni-focal atrial premature complexes (APCs), occurring at an average rate of 100 per hour.  There were rare coupled APCs, occurring at an average rate of three per hour.  There were no Bigeminal APC cycles.  There were no episodes of supraventricular tachycardia.  Three percent of the tracing was recorded in tachycardia, i.e., a rate of less than 100 BPM.  There was no atrio-ventricular block.  14 percent of the tracing was recorded in bradycardia, i.e., a rate of less than 60 BPM.  There were occasional pauses recorded up to 1.5 seconds in duration.  A diary was issued and the Veteran's symptoms of palpitations correlated with the presence of APCs.  Dizziness did not correlate with the presence of arrhythmia.  See VAMC Treatment Record, July 11, 2003.

The Veteran was seen on July 21, 2003, for a cardiology appointment.  He stated that his symptoms had decreased (heart pausing) since his last visit.  He did not experience any further dizziness, but noted that the dizziness he had experienced may have been the result of a hangover.  The Veteran denied chest pain, palpitations, syncope, sweat, falls, orthopnea, lower extremity edema, and nocturia.  His ADLs were limited by shortness of breath, leg weakness when rushing around, and climbing steps.  He continued to smoke.

The Veteran underwent and ECG in September 2003, due to his reported shortness of breath.  The left ventricular chamber was mildly angulated anteriorly with borderline left ventricular enlargement.  There was mild diffuse left ventricular hypokinesis with an ejection fraction of 45 percent.  There was mild mitral regurgitation and tricuspid regurgitation and borderline mitral valve prolapse of the anterior mitral valve leaflet.  See VAMC Treatment Record, September 2, 2003.

In October 2003, the Veteran participated in a myocardial perfusion study at the VAMC.  Following the exercise time of eight minutes, the impression was that there was no imaging evidence for ischemia, although exercise parameters were noted as inadequate for ischemia evaluation.  There was fixed thinning of all inferior septal segments extending into the apex.  These findings were suspicious for nontransmural scar.  Left ventricular ejection fraction was noted at 45 percent.  See VAMC Treatment Record, October 23, 2003.  In November 2003, the Veteran denied chest pain/discomfort, dizziness, syncope, palpitations, shortness of breath, paroxysmal nocturnal dyspnea, orthopnea, fatigue, or any limitations to his ADLs.  He continued to smoke and drink alcohol.  See VAMC Treatment Record, November 3, 2011.

In April 2005, a VAMC primary care treatment note indicated that the Veteran suffered from cardiomyopathy, non-ischemia, class I.  He was also noted to have tobacco use disorder, smoking one to two packs of cigarettes per day since the age of 12.  See VAMC Treatment Record, April 18, 2005.  The Veteran continues to receive treatment at the VAMC for his cardiomyopathy, to the present.  See VAMC Treatment Records, generally.

With respect to crucial Shedden element (3), nexus, the evidence of record consists of conflicting evidence.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran was afforded a VA heart examination in December 2010, to determine the likely nature and etiology of his claimed heart disorder.  The Veteran reported that his heart problem began years ago with an irregular heartbeat and skipped beats.  The VA examiner reviewed and discussed the VA treatment records indicated above.  An ECG was conducted in conjunction with the VA examination.  Findings revealed normal left ventricular size, thickness and function.  The transmitral septal Doppler flower pattern was noted as normal for the Veteran's age.  Mitral valve structure and function was normal.  Left ventricle ejection fraction was noted to be 55 percent and there was no evidence of pericardial effusion.  The VA examiner diagnosed the Veteran with cardiomyopathy, non-ischemic type, with tachycardia.  The effects of this condition included dizziness when standing too quickly.  The VA examiner also noted that the Veteran suffered from chronic obstructive pulmonary disease and left lower extremity neuropathy, which limited his activities.  See VA Heart Examination Report, December 21, 2010.

Based on the above, the VA examiner determined that the Veteran's currently diagnosed cardiomyopathy, non-ischemic type, with tachycardia, was less likely than not the result of his in-service complaints of chest pain.  In support of this conclusion, the VA examiner noted that dilated cardiomyopathy can be defined as an ejection fraction of less than 40 percent in the presence of increased left ventricular dimension (left ventricular end-diastolic size less than 115 percent of that calculated for age and body surface area.)  Increased left ventricular dimensions in the presence of preserved systolic function may be a precursor to the development of systolic dysfunction in certain patients.  Pharmacologic intervention with angiotensin-converting enzyme inhibitors and beta-blockers might also prevent this progression to heart failure in some of these patients.  Id.

The VA examiner also noted that identification of alcohol as a potential cause of cardiomyopathy is vital; abstinence could result in an improved ejection fraction in 50 percent of patients medically treated for heart failure, and continued drinking could result in further deterioration of cardiac function.  It was also noted that atrial and ventricular arrhythmias occurred commonly in insertable cardiac monitors and included atrial fibrillation, which could further compromise contractile function.  Prolonged exposure to rapid heart rates could induce myocardial dysfunction.  The VA examiner noted that the Veteran's 2003 ECG indicated that he began to experience cardiomyopathy and cardiac arrhythmias at that time.  It was noted that the Veteran was released from active duty in 1972, and he had a long-standing history of alcohol abuse.  His recent ECG conducted in conjunction with the VA examination revealed a clinically stable cardiac condition.  Thus, the Veteran's cardiomyopathy with tachycardia in the past was considered less likely than not related to his time in service.  Id.

The only evidence in support of the Veteran's claim consists of his lay statements and testimony asserting that his current heart disorder is the result of his in-service chest pain.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of a current heart disorder are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current heart disorder to an in-service disease or injury.  

In this regard, neither the Veteran nor his representative is competent to comment on medical matters such as etiology as it is complex medical question.  See 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Accordingly, the statements offered by the Veteran and his representative in support of the claim are not competent evidence of a nexus between the Veteran's current heart disorder and military service.

To the extent that the Veteran is contending that he has experienced chest pain on a continuous basis since service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b).  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology.  While competent to report chest pain, the Veteran is not competent to report that his symptoms during service were a manifestation of a chronic disability.  Moreover, the Board finds his statements regarding continuity of symptomatology to be not credible.  

In this regard, the Board observes that the Veteran's current contention is contradicted by the findings within his STRs (indicating a diagnosis of a psychosomatic illness and no diagnosis of a heart disorder) and the December 2010 VA examination report, which clearly stated that the Veteran's diagnosis of cardiomyopathy began in 2003 and was due to his alcohol consumption.  There was no indication that the Veteran complained of chest pain or any other symptoms associated with a heart disorder prior to the 2003 VAMC treatment records.  Further, the Board finds that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Finally, the December 2010 VA examiner clearly stated that the Veteran's heart disorder was not the result of his time in active duty service.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection under 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

As such, the Board finds the December 2010 VA medical opinion to be the most probative.  The VA examiner thoroughly reviewed the Veteran's claims file, to include his service treatment records, provided the Veteran with a thorough examination, and supported his conclusion with appropriate rationale.  See Barr, supra.  Accordingly, Shedden element (3), nexus, has not been satisfied, and the Veteran's claim fails on this basis.  See Shedden, supra.

Although the Board empathizes with the Veteran's sincere belief that his current heart disorder is the result of his in-service chest pain, the medical evidence does not support his contention.  In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder, to include cardiomyopathy, non-ischemic type, and tachycardia.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.
ORDER

Entitlement to service connection for a heart disorder, to include cardiomyopathy (non-ischemic type) with tachycardia, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


